Citation Nr: 1015906	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-08 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disorder (claimed as gastric problems).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to October 
1984 and from December 1990 to June 1991.  He served in 
Southwest Asia during the Persian Gulf War from December 1990 
to May 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that granted service connection and awarded a 
50 percent disability rating for PTSD, effective September 
22, 2003, and denied service connection for hypertension and 
gastroesophageal reflux disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

It appears to the Board that additional treatment records may 
be outstanding.  The Board notes that the most recent VA 
medical records are dated in November 2005.  To aid in 
adjudication, any subsequent VA medical records should be 
obtained.  In addition, the record includes a May 2007 
disability determination and mental diagnostic evaluation 
that was conducted on behalf of the Social Security 
Administration (SSA).  However, any SSA decision and the 
records upon which any decision was made are not included in 
the claims folder and may be relevant to the claims on 
appeal, so those records should also be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992), Golz v. Shinseki, 590 
F.3d 1317 (Fed. Cir. 2010).  

Finally, the Veteran indicated that he was diagnosed with and 
treated for hypertension by Dr. McKinnsie who is now 
deceased.  The Veteran requests that the physician's private 
treatment records be obtained.

With respect to the Veteran's claim from an increased rating 
for PTSD, the Veteran was last afforded a VA examination in 
September 2004.  VA's duty to assist includes the conduct of 
a thorough and comprehensive medical examination.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  When available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
On VA PTSD examination in September 2004, an examiner opined 
that the Veteran's PTSD caused only a moderate impairment in 
employment.  However, during a private mental health 
evaluation in May 2007, a psychiatrist opined that the 
Veteran was unable to work cooperatively with others and was 
unable to manage his funds without the assistance of others.  
Since the evidence suggests that the Veteran's PTSD may have 
worsened since the date of the latest examination, the Board 
finds that a new examination is in order.

Next, on VA psychiatric examination in September 2004, the 
examiner opined that the Veteran's PTSD caused only a 
moderate impairment in employment.  However, during a private 
mental health evaluation in May 2007, a psychiatrist opined 
that the Veteran is unable to work cooperatively with others.  
A TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In this case, the issue of entitlement to a 
TDIU rating has been raised by the record.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are 
the Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran has been granted a 50 percent 
disability rating for PTSD and a 10 percent disability rating 
for a right foot disability (residuals of a Jones fracture, 
fifth metatarsal).  The combined disability rating is 60 
percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table 
(2009).  Accordingly, he does not meet the minimum schedular 
percentage criteria requirements for a TDIU.  38 C.F.R. 
§ 4.16(a) (2009).  The issue then is whether the Veteran's 
service-connected disability nevertheless prohibits her from 
sustaining gainful employment, such that a TDIU rating may be 
assigned on an extraschedular basis.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he 
is more generally unemployable.  It does not appear that an 
examiner has yet been asked to render an opinion as to the 
overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  Therefore, the prudent and thorough course of 
action is to afford the Veteran an examination to ascertain 
the impact of his service-connected disabilities on his 
unemployability.

Finally, in October 2009, the Veteran submitted additional 
evidence in support of his claim for an increased rating for 
PTSD to the Board without a waiver of initial consideration 
of this evidence by the RO.  Therefore, the Board finds that 
the RO should consider the additional evidence prior to the 
Board's appellate review of the issues on appeal.  Disabled 
Am. Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since November 2005.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Dr. 
McKinnsie and any additional providers and 
treatment records identified by the 
Veteran.  All attempts to secure the 
records must be documented in the claims 
folder.

4.  Schedule a VA examination at a facility 
other than the VA Medical Center in Marion, 
Indiana, to determine the current severity 
of the Veteran's service-connected PTSD.  
The claims file must be reviewed and that 
review should be noted in the examination 
report.  The examiner should specifically 
provide a full multi-axial diagnosis 
pursuant to DSM-IV, to include a GAF score.  
The examiner should provide a complete 
rationale for all conclusions reached and 
should discuss those findings in relation 
to the pertinent evidence of record, 
including the Veteran's September 2004 VA 
examination, May 2007 private mental 
diagnostic evaluation, and lay statements 
provided by the Veteran's sister and son.  
All signs and symptoms of the Veteran's 
PTSD should be reported in detail.  The 
examiner should also distinguish which 
symptoms are due solely to the Veteran's 
service-connected PTSD versus symptoms 
attributable to any nonservice-connected 
psychiatric disorders.  If such a 
distinction is not possible, the examiner 
should so state.  The rationale for the 
opinion should be provided.  The examiner 
should also describe the impact of the 
Veteran's PTSD on his occupational and 
social functioning.  Finally, the examiner 
should opine as to whether the Veteran's 
service-connected PTSD has a marked 
interference with his employability.

5.  Schedule a VA examination to ascertain 
the impact of the Veteran's service-
connected disabilities on his 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
September 2004 VA and May 2007 private 
opinions.  The examiner must evaluate and 
discuss the effect of all of the Veteran's 
service-connected disabilities on the 
Veteran's employability.  The examiner 
should opine as to whether it is at least 
as likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities (PTSD; residuals of 
a Jones fracture, fifth metatarsal, right 
foot), without consideration of 
nonservice-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.  The 
rationale for any opinion should be 
provided.

8.  Then, readjudicate the claims, 
including consideration of whether 
referral of the TDIU claim to the 
appropriate department officials under 
38 C.F.R. § 4.16(b) for extraschedular 
consideration is warranted.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

